JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed November 22, 2006, be affirmed. The complaint contains factual allegations that are so implausible as to be “fantastic or delusional.” Neitzke v. Williams, 490 U.S. 319, 327-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Accordingly, the district court properly dismissed the case as frivolous.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*9hearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.